Exhibit 10.1

EXECUTION VERSION

 

--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

BY AND BETWEEN

THE INVESTOR LISTED ON THE SIGNATURE PAGE HERETO

AND

INSPIRE PHARMACEUTICALS, INC.

July 17, 2007

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1.

   INTERPRETATION OF THIS AGREEMENT    1

1.1.

  

  Defined Terms

   1

SECTION 2.

   AUTHORIZATION OF SHARES; PURCHASE AND SALE OF SHARES    5

2.1.

     Authorization of Shares    5

2.2.

     Issuance of Shares    5

2.3.

     Closing and Closing Date    6

2.4.

     Delivery    6

SECTION 3.

   REPRESENTATIONS AND WARRANTIES OF THE COMPANY    6

3.1.

     Corporate Organization    6

3.2.

     Subsidiaries    6

3.3.

     Capitalization    7

3.4.

     Corporate Proceedings, etc.    7

3.5.

     Consents and Approvals    8

3.6.

     Absence of Defaults, Conflicts, etc.    8

3.7.

     Reports and Financial Statements    8

3.8.

     Absence of Certain Developments    9

3.9.

     Compliance with Law    10

3.10.

     Litigation    11

3.11.

     Absence of Undisclosed Liabilities    11

3.12.

     Employees; Company Benefit Plans    11

3.13.

     Tax Matters    12

3.14.

     Intellectual Property    12

3.15.

     Real Property.    13

3.16.

     Title to Tangible Assets    13

3.17.

     Condition and Sufficiency of Properties    14

3.18.

     Transactions with Related Parties    14

3.19.

     Registration Rights    14

3.20.

     Brokerage    14

3.21.

     Illegal or Unauthorized Payments; Political Contributions    14

3.22.

     Takeover Statute    15

3.23.

     NASDAQ Compliance    15

3.24.

     Reporting Status    15

3.25.

     No Manipulation of Common Stock    15

3.26.

     Accountants    15

3.27.

     Internal Accounting Controls    15

3.28.

     Environmental Matters    16

3.29.

     FDA Approval    16

3.30.

     Insurance    17

3.31.

     Transfer Taxes    17

3.32.

     Investment Company    17

3.33.

     Private Offering    17

3.34.

     Vote Required    18

3.35.

     Rights Amendment    18

 

(i)



--------------------------------------------------------------------------------

SECTION 4.

   REPRESENTATIONS AND WARRANTIES OF THE INVESTOR    18

SECTION 5.

   ADDITIONAL AGREEMENTS OF THE PARTIES    20

5.1.

     Covenants Pending Closing    20

5.2.

     Further Assurances    20

5.3.

     Investor Designees    20

5.4.

     Subscription Right    21

5.5.

     Consents and Approvals; Proxy Statement    23

5.6.

     Use of Proceeds    24

5.7.

     Takeover Statute    24

5.8.

     Tax Covenants    24

SECTION 6.

   INVESTOR’S CLOSING CONDITIONS    25

6.1.

     Representations and Warranties    25

6.2.

     Compliance with Agreement    25

6.3.

     Injunction    25

6.4.

     Counsel’s Opinion    25

6.5.

     Adverse Development    25

6.6.

     Director    26

6.7.

     Registration Rights Agreement    26

6.8.

     Standstill Agreement    26

6.9.

     Rights Amendment    26

6.10.

     Stop Orders    26

6.11.

     Listing of the Common Stock    26

6.12.

     Filing of Certificate of Designations    26

6.13.

     Officer’s Certificate    26

6.14.

     Secretary’s Certificate    26

6.15.

     Approval of Proceedings    27

6.16.

     Waiver of Section 203    27

6.17.

     Confidentiality Agreement.    27

SECTION 7.

   COMPANY CLOSING CONDITIONS    27

7.1.

     Representations and Warranties    27

7.2.

     Compliance with Agreement    28

7.3.

     Investor’s Certificates    28

7.4.

     Injunction    28

7.5.

     Standstill Agreement    28

7.6.

     Approval of Proceedings    28

SECTION 8.

   COVENANTS    28

8.1.

     Management Rights    28

8.2.

     Confidentiality    29

8.3.

     Lost, etc. Certificates Evidencing Shares; Exchange    30

8.4.

     Securities Law Disclosure; Publicity    30

8.5.

     HSR Act Filing    31

8.6.

     Insurance    31

SECTION 9.

   MISCELLANEOUS    31

9.1.

     Notices    31

 

(ii)



--------------------------------------------------------------------------------

9.2.

     Expenses and Taxes    32

9.3.

     Reproduction of Documents    32

9.4.

     Termination and Survival    32

9.5.

     Successors and Assigns    33

9.6.

     Severability    33

9.7.

     Governing Law    33

9.8.

     Paragraph and Section Headings    33

9.9.

     Limitation on Enforcement of Remedies    34

9.10.

     Counterparts    34

9.11.

     Entire Agreement; Amendment and Waiver    34 Exhibit A    Schedule of
Investors    Exhibit B    Certificate of Designations    Exhibit C   
Certificate of Incorporation    Exhibit D    Bylaws    Exhibit E    Registration
Rights Agreement    Exhibit F    Standstill Agreement    Exhibit G    First
Amendment to Rights Agreement    Exhibit H    Press Release   

 

(iii)



--------------------------------------------------------------------------------

INSPIRE PHARMACEUTICALS, INC.

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of July 17,
2007, is made by and between Inspire Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and the investor listed on Exhibit A hereto (the
“Investor”).

RECITALS:

WHEREAS, subject to the terms and conditions hereof, the Company desires to sell
to the Investor and the Investor desires to purchase from the Company 140,186
shares of its Series A Exchangeable Preferred Stock, par value $0.001 per share
(the “Exchangeable Preferred Stock”);

WHEREAS, the shares of Exchangeable Preferred Stock are, under certain
conditions, exchangeable into shares of common stock, par value $0.001 per share
of the Company (the “Common Stock”);

WHEREAS, the Board of Directors of the Company (the “Board”) has approved, and
deems it advisable and in the best interests of the stockholders of the Company
to consummate, the transactions contemplated by this Agreement, upon the terms
and subject to the conditions set forth herein; and

WHEREAS, as an inducement to the Investor to enter into this Agreement, the
Board has approved the terms of a Registration Rights Agreement, substantially
in the form of Exhibit E hereto (the “Registration Rights Agreement”), and the
Standstill Agreement, substantially in the form of Exhibit F hereto (the
“Standstill Agreement”), in each case, to be entered into by the Company and the
Investor.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties agree as follows:

SECTION 1. INTERPRETATION OF THIS AGREEMENT

1.1. Defined Terms

As used in this Agreement, the following terms have the respective meanings set
forth below or set forth in the Section hereof following such term:

8-K Filing: shall have the meaning set forth in Section 8.4.

Affiliate: shall mean any Person or entity, directly or indirectly, controlling,
controlled by or under common control with such Person or entity.



--------------------------------------------------------------------------------

Agreement: shall have the meaning set forth in the introduction hereto.

Board: shall have the meaning set forth in the recitals hereto.

Business Day: shall mean a day other than a Saturday, Sunday or other day on
which banks in the State of New York are required or authorized to close.

Certificate of Designations: shall mean the Certificate of Designations, Number,
Voting Powers, Preferences and Rights of Series A Exchangeable Preferred Stock
of the Company, substantially in the form attached hereto as Exhibit B.

Closing: shall have the meaning set forth in Section 2.3.

Closing Date: shall have the meaning set forth in Section 2.3.

Code: shall mean the Internal Revenue Code of 1986, as amended.

Common Stock: shall have the meaning set forth in the recitals hereto.

Company: shall have the meaning set forth in the introduction hereto.

Company Benefit Plan: shall mean each “employee benefit plan” within the meaning
of Section 3(3) of ERISA, including multiemployer plans within the meaning of
Section 3(37) of ERISA, and each other stock purchase, stock option, restricted
stock, restricted stock unit, severance, retention, employment, consulting,
change-of-control, collective bargaining, bonus, incentive, deferred
compensation, employee loan, fringe benefit and other benefit plan, agreement,
program, policy, commitment or other arrangement, whether or not subject to
ERISA, in each case under which any past or present director, officer, employee,
consultant or independent contractor of the Company has any present or future
right to benefits, or otherwise as a result of which the Company has any
liability.

Company SEC Reports: shall have the meaning set forth in Section 3.7.

Confidentiality Agreement: shall mean the confidentiality agreement, dated
May 14, 2007, by and between the Company and Warburg Pincus LLC.

Contract: shall mean any material agreement, contract, commitment, lease,
mortgage, indenture, deed of trust, debt instrument, understanding, arrangement,
restriction or other instrument to which the Company is currently a party and
that is or was required to be filed as an exhibit to any Company SEC Report.

DGCL: shall mean the Delaware General Corporation Law.

Disregarded Entity: shall have the meaning set forth in Section 5.8(b).

Environmental Laws: shall mean federal, state, local and foreign laws (including
common law), regulations, and codes, as well as orders, decrees, judgments or
injunctions, issued, promulgated, applying, approved or entered thereunder
relating to pollution, protection of the environment or human health and safety,
or natural resources.

 

- 2 -



--------------------------------------------------------------------------------

ERISA: shall mean the Employee Retirement Income Security Act of 1974, as
amended.

Exchange: shall mean the exchange of the Exchangeable Preferred Stock for shares
of Common Stock in accordance with the terms of the Certificate of Designations.

Exchange Act: shall mean the Securities Exchange Act of 1934, as amended.

Exchange Date Shares: shall have the meaning set forth in Section 5.3(a).

Exchange Shares: shall mean those shares of Common Stock to be issued upon
exchange of the Exchangeable Preferred Stock.

Exchangeable Preferred Stock: shall have the meaning set forth in the recitals
hereto.

FDA: shall mean the United States Food and Drug Administration.

Filed Company SEC Reports: shall have the meaning set forth in Section 3.7.

FTC: shall have the meaning set forth in Section 4(g).

GAAP: shall have the meaning set forth in Section 3.7.

Governmental Authority: shall mean the government of any nation, state, city,
locality or other political subdivision thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, and any corporation or other entity owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.

HSR Act: shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

Intellectual Property: shall mean all of the following owned by the Company or
used in the current business of the Company: (i) registered and unregistered
trademarks and service marks, trade dress, product configurations, trade names
and other indications of origin, applications or registrations in any
jurisdiction pertaining to the foregoing and all goodwill associated therewith;
(ii) patentable and unpatentable inventions, discoveries, improvements, ideas,
know-how, formula methodology, processes, compounds, technology, software
(including password unprotected interpretive code or source code, object code,
development documentation, programming tools, drawings, specifications and data)
and applications and patents in any jurisdiction pertaining to the foregoing,
including re-issues, continuations, divisions, continuations-in-part, renewals
or extensions; (iii) trade secrets, including confidential information and the
right in any jurisdiction to limit the use or disclosure thereof;
(iv) copyrights in writings, designs software, mask works or other works,
applications or registrations in any jurisdiction for the foregoing and all
moral rights related thereto; (v) database rights; (vi) Internet

 

- 3 -



--------------------------------------------------------------------------------

Web sites, domain names and applications and registrations pertaining thereto
and all intellectual property used in connection with or contained in all
versions of the Company’s Web sites; (vii) rights under all agreements relating
to the foregoing (other than “shrink-wrap” or “click-through” licenses
applicable thereto); (viii) books and records pertaining to the foregoing; and
(ix) claims or causes of action arising out of or related to past, present or
future infringement or misappropriation of the foregoing.

Investor: shall mean Warburg Pincus Private Equity IX, L.P., a Delaware limited
partnership.

Investor Designee: shall have the meaning set forth in Section 5.3(a).

Material Adverse Effect: shall mean, collectively, a material adverse effect on,
or a material adverse change in, or group of such effects on or changes in the
business, properties, assets, liabilities, operations or condition (financial or
otherwise) of the Company taken as a whole.

NASD: shall mean National Association of Securities Dealers, Inc.

NASDAQ Stock Market: shall have the meaning set forth in Section 3.23.

Nomination Policy: shall have the meaning set forth in Section 5.3(a).

Organizational Documents: shall have the meaning set forth in Section 3.1(a).

Owns, Own, Owned: shall mean the aggregate beneficial ownership, within the
meaning of Rule 13d-3 under the Exchange Act, of an Investor and any of its
Affiliates.

Person: shall mean an individual, partnership, joint-stock company, corporation,
limited liability company, trust or unincorporated organization, and a
government or agency or political subdivision thereof.

Prohibited Transaction: shall have the meaning set forth in Section 4(k).

Proposed Securities: shall have the meaning set forth in Section 5.4(a)(1).

Proxy Statement: shall have the meaning set forth in Section 5.5(b).

Purchase Price: shall mean $535.00 per share.

Registration Rights Agreement: shall have the meaning set forth in the recitals
hereto.

Rights Amendment: shall have the meaning set forth in Section 3.35.

Sarbanes-Oxley Act: shall mean the Sarbanes-Oxley Act of 2002.

SEC: shall mean the U.S. Securities and Exchange Commission.

 

- 4 -



--------------------------------------------------------------------------------

SEC Disclosure: shall have the meaning set forth in Section 3.8.

Section 203: shall have the meaning set forth in Section 3.22.

Securities Act: shall mean the Securities Act of 1933, as amended.

Series H Preferred Stock: shall mean the Company’s Series H Preferred Stock, par
value $0.001 per share.

Shares: shall mean the shares of Exchangeable Preferred Stock to be purchased by
the Investor hereunder.

Standstill Agreement: shall have the meaning set forth in the recitals hereto.

Stockholder Approval: shall have the meaning set forth in Section 5.5(b).

Subsidiary: shall mean an entity of which a Person owns, directly or indirectly,
more than 50% of the Voting Stock.

Takeover Statute: shall mean any corporate takeover provision under laws of the
State of Delaware or any other state or federal “fair price”, “moratorium”,
“control share acquisition” or other similar anti-takeover statute or
regulation.

Trading Affiliates: shall have the meaning set forth in Section 4(k).

Voting Stock: shall mean securities of any class or classes of an entity, the
holders of which are ordinarily, in the absence of contingencies, entitled to
elect a majority of the corporate directors (or Persons performing similar
functions).

SECTION 2. AUTHORIZATION OF SHARES; PURCHASE AND SALE OF SHARES

2.1. Authorization of Shares

On or prior to the Closing, the Company shall have authorized the sale and
issuance of up to an aggregate of 140,186 shares of Exchangeable Preferred
Stock, on the terms and conditions set forth in this Agreement. The terms,
limitations and relative rights and preferences of the Exchangeable Preferred
Stock shall be as set forth in the Certificate of Designations.

2.2. Issuance of Shares

Subject to the terms and conditions set forth in this Agreement, and in reliance
upon the Company’s and the Investor’s representations set forth below, at the
Closing, the Company shall sell to the Investor and the Investor shall purchase
from the Company, the number of shares of Exchangeable Preferred Stock set forth
opposite the Investor’s name on Exhibit A, at the aggregate Purchase Price for
such Shares.

 

- 5 -



--------------------------------------------------------------------------------

2.3. Closing and Closing Date

The closing of the transactions contemplated by Section 2.2 (the “Closing”)
shall take place at 10:00 A.M., New York City time, on the third Business Day
following the date on which the last to be fulfilled or waived of the conditions
set forth in Sections 6 and 7 hereof shall have been fulfilled or waived in
accordance with this Agreement, or on such earlier date as may be mutually
agreed by the Company and the Investor (the “Closing Date”), at the offices of
Willkie Farr & Gallagher LLP, 787 Seventh Avenue, New York, New York 10019, or
such other location as the Investor and the Company shall mutually select.

2.4. Delivery

The sale and purchase of the Shares shall be effected on the Closing Date by the
Company executing and delivering to the Investor, duly registered in the
Investor’s name, one or more duly executed stock certificates evidencing the
Shares being purchased by it, against payment of the purchase price therefore by
wire transfer of immediately available funds to such account as the Company
shall designate in writing.

SECTION 3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as set forth in the Disclosure Schedule delivered by the Company to the
Investor on the date of this Agreement, the Company hereby represents and
warrants to the Investor as of the date hereof and as of the Closing Date (or,
if made as of a specified date, as of such other date) as follows:

3.1. Corporate Organization

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. Attached hereto as Exhibits C
and D, respectively, are true and complete copies of the Amended and Restated
Certificate of Incorporation and Amended and Restated By-laws of the Company, as
amended through the date hereof (collectively, the “Organizational Documents”).

(b) The Company has all requisite corporate power and authority to carry on its
business as now conducted. The Company has all requisite power and authority to
execute and deliver this Agreement and to perform its obligations hereunder.

(c) The Company has filed all necessary documents to qualify to do business as a
foreign corporation in each jurisdiction in which the conduct of the Company’s
business or the nature of the property owned requires such qualification, except
where the failure to so qualify would not be reasonably likely to have a
Material Adverse Effect, and each such jurisdiction is set forth in
Section 3.1(c) of the Disclosure Schedule.

3.2. Subsidiaries

Except as set forth in Section 3.2 of the Disclosure Schedule, the Company has
no Subsidiaries and no equity interests or investments in any partnership, trust
or other entity or organization.

 

- 6 -



--------------------------------------------------------------------------------

3.3. Capitalization

(a) As of the date hereof, the authorized capital stock of the Company consists
of (i) 100,000,000 shares of Common Stock and (ii) 2,000,000 shares of Preferred
Stock, of which 60,000 shares are designated as Series H Preferred Stock. As of
the date hereof, the issued and outstanding shares of capital stock of the
Company consists of 42,399,345 shares of Common Stock and no shares of Preferred
Stock.

(b) All the outstanding shares of capital stock of the Company have been duly
and validly issued and are fully paid and non-assessable, and were issued in
accordance with the registration or qualification requirements of the Securities
Act and any relevant state securities laws or pursuant to valid exemptions
therefrom. As of the Closing Date, the Shares will be duly authorized and, upon
issuance, sale and delivery as contemplated by this Agreement, the Shares will
be validly issued, fully paid and non-assessable securities of the Company. Upon
the Exchange, the Exchange Shares will be free and clear of any and all security
interests, pledges, liens, charges, claims, options, restrictions on transfer,
preemptive or similar rights, proxies and voting or other agreements, or other
encumbrances of any nature whatsoever, except for those provided for herein, by
the transactions contemplated hereby or otherwise created or imposed upon the
Investor and other than restrictions on transfer imposed by federal or state
securities laws, and except as set forth in the Standstill Agreement. Upon
registration of the Shares or Exchange Shares as contemplated by the
Registration Rights Agreement, such shares shall be freely tradeable without
restriction under applicable federal and state securities laws. The Company has
reserved for issuance sufficient Exchange Shares to be issued upon consummation
of the Exchange.

(c) On the Closing Date, except for equity incentive plans (including the
agreements thereunder), the Exchangeable Preferred Stock and the Series H
Preferred Stock, there will be no shares of Common Stock or any other equity
security of the Company issuable upon conversion, exchange or exercise of any
outstanding security of the Company, nor will there be any rights, options,
calls or warrants outstanding or other agreements to acquire shares of Common
Stock nor will the Company be contractually obligated to purchase, redeem or
otherwise acquire any of its outstanding shares. Except to the extent otherwise
provided in this Agreement or the Standstill Agreement, (i) no stockholder of
the Company is entitled to any preemptive or similar rights to subscribe for
shares of capital stock of the Company and no stockholder of the Company has any
rights, contractual or otherwise, to designate members of the Board, other than
in accordance with the DGCL, and (ii) there are no stockholder, voting or other
agreements to which the Company is a party relating to the rights and
obligations of the Company’s stockholders.

3.4. Corporate Proceedings, etc.

The Company has authorized the execution, delivery and performance of this
Agreement and each of the transactions and agreements contemplated hereby. No
other corporate action is necessary to authorize such execution, delivery and
performance of this Agreement, and upon such execution and delivery, this
Agreement shall constitute the valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except that such
enforcement may be subject to bankruptcy, insolvency, reorganization,

 

- 7 -



--------------------------------------------------------------------------------

moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights and general principles of equity. The Company has authorized
the issuance and delivery of the Shares and the Exchange Shares in accordance
with this Agreement and the Company has reserved for issuance shares of Common
Stock issuable upon exchange of the Shares.

3.5. Consents and Approvals

Except as set forth in Section 3.5 of the Disclosure Schedule, the execution and
delivery by the Company of this Agreement, the issuance of any of the Shares,
the performance by the Company of its obligations hereunder and the consummation
by the Company of the transactions contemplated hereby, including, without
limitation, the Exchange, do not require the Company to obtain any consent,
approval, clearance or action of, or make any filing, submission or registration
with, or give any notice to, any governmental authority or judicial authority.

3.6. Absence of Defaults, Conflicts, etc.

(a) The execution and delivery of this Agreement by the Company does not, and
the fulfillment of the terms hereof and thereof by the Company, and the
issuance, sale and delivery of the Shares will not, (i) violate or conflict with
the Organizational Documents; (ii) result in a breach of any of the terms,
conditions or provisions of, or constitute a default (with or without the giving
of notice or the passage of time (or both)) under, or result in the modification
of, or permit the acceleration of rights under or termination of, any Contract,
license, permit or authorization of the Company; (iii) violate any law,
ordinance, standard, judgment, rule or regulation of any court or federal, state
or foreign regulatory board or body or administrative agency having jurisdiction
over the Company or over its properties or business; or (iv) result in the
creation or imposition of any lien, encumbrance, claim, security interest or
restriction whatsoever upon any of the material properties or assets of the
Company, except, in the cases of clauses (ii), (iii) or (iv), where such event
would not be reasonably likely to have a Material Adverse Effect.

(b) The Company is not in default under or in violation of (and no event has
occurred and no condition exists which, upon notice or the passage of time (or
both), would constitute a default under) (i) the Company’s Organizational
Documents, (ii) any Contract of the Company, (iii) any license, permit or
authorization to which the Company is a party or by which it may be bound or
(iv) any order, writ, injunction or decree of any court or any Federal, state,
municipal or other domestic or foreign governmental department, commission,
board, bureau, agency or instrumentality except, in the case of clause (ii),
(iii) or (iv), for defaults or violations which would not be reasonably likely
to have a Material Adverse Effect. Each Contract of the Company is valid,
binding and enforceable against the Company and, to the Company’s knowledge, the
other parties thereto, in accordance with its terms, and in full force and
effect on the date hereof.

3.7. Reports and Financial Statements

The Company has furnished or made available to the Investor via the SEC’s EDGAR
filing system true and complete copies of the Company’s (i) Annual Reports on
Form 10-K for the fiscal years ended December 31, 2006, December 31, 2005, and
December 31,

 

- 8 -



--------------------------------------------------------------------------------

2004, as filed with the SEC, (ii) proxy statements related to all meetings of
its stockholders (whether annual or special) held since January 1, 2004, and
(iii) all other reports filed with or registration statements declared effective
by the SEC since January 1, 2004, except registration statements on Form S-8
relating to employee benefit plans, which are all the documents (other than
preliminary material) that the Company was required to file with the SEC since
that date (the documents referred to in clauses (i) through (iii), together with
all accompanying exhibits and all information incorporated therein by reference,
being referred to herein collectively as the “Company SEC Reports”). The Company
has timely made all filings and furnishings with the SEC required of the Company
pursuant to the Exchange Act during the 12 months preceding the date of this
Agreement. As of their respective dates, the Company SEC Reports were duly filed
or furnished with the SEC and complied in all material respects with the
requirements of the Sarbanes-Oxley Act, the Securities Act or the Exchange Act,
as the case may be, and the rules and regulations promulgated by the SEC and the
NASDAQ Stock Market thereunder applicable to such Company SEC Reports. Except to
the extent that information contained in any Company SEC Report filed or
furnished with the SEC and made publicly available prior to the date of this
Agreement (a “Filed Company SEC Report”) has been revised or superseded by a
later Filed Company SEC Report, as of their respective dates, none of the Filed
Company SEC Reports contained any untrue statement of a material fact or omitted
to state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. Each of the audited consolidated financial statements and
unaudited interim financial statements (including, in each case, the schedules
and notes thereto) included in the Filed Company SEC Reports comply in all
material respects with applicable accounting requirements of the Securities Act
or the Exchange Act and with the published rules and regulations of the SEC with
respect thereto. The financial statements (including the schedules and notes
thereto) included in the Company’s SEC Reports (i) have been prepared in
accordance with generally accepted accounting principles of the United States
(“GAAP”) applied on a consistent basis throughout the periods indicated, except
as disclosed therein, and (ii) present fairly, in all material respects, the
financial position of the Company as at the dates thereof and the results of its
operations and cash flow for the periods then ended.

3.8. Absence of Certain Developments

Except as disclosed in a reasonably apparent manner in any Company SEC Report
filed or furnished with the SEC and made publicly available prior to the date of
this Agreement, without giving effect to any risk factors or forward looking
statements contained therein (collectively, the “SEC Disclosure”), since
December 31, 2006, there has been no (i) change, event or series of events that
is or are reasonably likely to have a Material Adverse Effect, (ii) declaration,
setting aside or payment of any dividend or other distribution with respect to
the capital stock of the Company, (iii) issuance of capital stock (other than
pursuant to (1) the exercise of options, warrants, or convertible securities
outstanding at such date or (2) employee benefit plans) or options, warrants or
rights to acquire capital stock (other than the rights granted pursuant to
employee benefit plans) other than the Shares, (iv) material loss, destruction
or damage to any property of the Company, whether or not insured,
(v) acceleration of any indebtedness for borrowed money or the refunding of any
such indebtedness, (vi) labor trouble involving the Company or any material
change in its personnel or the terms and conditions of employment, (vii) waiver
of any valuable right in favor of the Company, (viii) loan or extension of
credit by the Company to any officer of the Company or to any employee of the
Company in

 

- 9 -



--------------------------------------------------------------------------------

an amount in excess of $25,000, (ix) acquisition or disposition of any material
assets (or any contract or arrangement therefore) or any other material
transaction by the Company, or (x) any material change in any method of
accounting or accounting principle, method, estimate or practice except for any
such change required by reason of a concurrent change in GAAP.

3.9. Compliance with Law

(a) Except as disclosed in the SEC Disclosure, since December 31, 2005, the
Company has not been in violation of any foreign, federal, state or local laws,
ordinances, governmental rules or regulations to which it is subject, including
without limitation laws or regulations relating to Environmental Laws or to
occupational health and safety, except for violations that would not be
reasonably likely to have a Material Adverse Effect, no material expenditures
are known to be or expected to be required in order to cause its current
operations or properties to comply with any such laws, ordinances, governmental
rules or regulations, and the Company has received no complaints from any
foreign, federal state or local agency or regulatory body alleging such material
violations of any such laws and regulations.

(b) The Company has all material licenses, permits, franchises or other
governmental authorizations necessary for the ownership of its property and to
the conduct of its business in the manner described in the SEC Disclosure.
Except as disclosed in the SEC Disclosure, the Company has not been finally
denied any application for any such material licenses, permits, franchises or
other governmental authorizations necessary to its business. There has not been,
and there is no proceeding pending, served or, to the Company’s knowledge,
threatened, to suspend, revoke or limit any such licenses, permits, franchises
or other governmental authorizations and, to the Company’s knowledge, there is
no circumstance that exists which with notice or the passage of time or both,
will result in such revocation, suspension or limitation where such revocation,
suspension or limitation would be reasonably likely to have a Material Adverse
Effect.

(c) Except as set forth in Section 3.9(c) of the Disclosure Schedule, since
December 31, 2005, to the Company’s knowledge, no third party manufacturer that
is currently producing product on behalf of the Company has been in material
violation of any laws, ordinances, governmental rules or regulations to which it
is subject and which relates to the manufacturing undertaken by such third party
on behalf of the Company with respect to any ongoing clinical programs or
commercial products.

(d) The Company is in material compliance with all provisions of the
Sarbanes-Oxley Act and the rules and regulations promulgated thereunder and all
provisions of the NASDAQ Stock Market, in each case as to which the Company is
required to be in compliance.

(e) Any clinical, pre-clinical and other studies and test conducted or being
conducted by or on behalf of or sponsored by the Company were and are, to the
Company’s knowledge, conducted in material compliance with all U.S. and foreign
statutes, laws, rules, directives, and regulations.

 

- 10 -



--------------------------------------------------------------------------------

3.10. Litigation

Except as disclosed in the SEC Disclosure, there is no legal action, suit,
arbitration or other legal, administrative or other governmental investigation,
inquiry or proceeding (whether federal, state, local or foreign) pending or, to
the Company’s knowledge, threatened against or affecting the Company or any of
its properties, assets or business or any of its directors, trustees, officers
or employees in such capacity, which would be reasonably likely to have a
Material Adverse Effect. Except as disclosed in the SEC Disclosure, neither the
Company nor any of its directors, trustees, officers or employees in such
capacity is subject to any order, writ, judgment, injunction, decree,
determination or award of any court or of any governmental agency or
instrumentality (whether federal, state, local or foreign), which would be
reasonably likely to have a Material Adverse Effect.

3.11. Absence of Undisclosed Liabilities

Except as disclosed in the SEC Disclosure and as contemplated in this Agreement,
since December 31, 2006, the Company has not incurred any liability or
obligation, direct or contingent, or entered into any transaction, not in the
ordinary course of business, that is material to the Company taken as a whole,
and there has not been any change in the capital stock of the Company, except
for the increase in the number of authorized shares of Series H Preferred Stock,
the filing of the Certificate of Designations and the issuance of the Shares in
accordance with the terms thereof, or increase in the short-term or long-term
debt of the Company taken as a whole.

3.12. Employees; Company Benefit Plans

(a) The Company is not engaged in any unfair labor practice or discriminatory
employment practice and no complaint of any such practice against the Company
has been filed or, to the Company’s knowledge, threatened to be filed with or by
the National Labor Relations Board, the Equal Employment Opportunity Commission
or any other administrative agency, federal or state, that regulates labor or
employment practices, nor is any grievance filed or, to the Company’s knowledge,
threatened to be filed, against the Company by any employee pursuant to any
collective bargaining or other employment agreement to which the Company is a
party or is bound which, in any such case, would be reasonably likely to have a
Material Adverse Effect.

(b) There are no pending or, to the Company’s knowledge, threatened strikes,
lockouts, picketing, slow downs, work stoppages or union organization activities
with respect to the Company. Except as set forth in Section 3.12 of the
Disclosure Schedule, the Company is not aware that any officer or key employee,
or that any group of key employees, intends to terminate their employment with
the Company, nor does the Company have a present intention to terminate the
employment of any of the foregoing.

(c) Except as would not reasonably be likely to have a Material Adverse Effect:
(i) the Company Benefit Plans are in compliance with all applicable requirements
of ERISA, the Code, and other applicable laws and have been administered in
accordance with their terms and such laws, and (ii) each Company Benefit Plan
that is intended to be qualified within the meaning of Section 401 of the Code
has received a favorable determination letter as to its

 

- 11 -



--------------------------------------------------------------------------------

qualification or an opinion letter indicating that the prototype form of the
plan document does not, in and of itself, violate Section 401 of the Code and
nothing has occurred that could adversely affect such qualification.

(d) Except as would not reasonably be expected to result in a Material Adverse
Effect, there are no pending or, to the Company’s knowledge, threatened claims
(in writing) and no pending or, to the Company’s knowledge, threatened (in
writing) litigation with respect to any Company Benefit Plan, other than
ordinary and usual claims for benefits by participants and beneficiaries.

(e) Neither the execution and delivery of this Agreement nor the consummation of
the transactions contemplated hereby will (i) result in any payment becoming
due, or increase the amount of any compensation or benefits due, to any current
or former employee of the Company or with respect to any Company Benefit Plan;
(ii) result in the acceleration of the time of payment or vesting of any such
compensation or benefits; or (iii) result in the payment of any amount that
would, individually or in combination with any other such payment, not be
deductible as a result of Section 280G of the Code.

3.13. Tax Matters

There are no federal, state, county or local taxes due and payable by the
Company which have not been paid. The Company has duly filed (except in cases
where valid extensions have been obtained) all federal, state, county and local
tax returns required to have been filed by it and there are in effect no waivers
of applicable statutes of limitations with respect to taxes for any year. No
material tax deficiency has been determined adversely to the Company. The
Company is not currently subject to a federal or state tax audit of any kind.
The Company does not have any current material liability for taxes of any person
(A) under Treasury Regulation Section 1.1502-6 (or any similar provision of
state, local or foreign law), (B) as a transferee or successor or (C) by
contract. The Company is not a party to, is not bound by and has no obligation
under any tax sharing or tax indemnity contract or similar arrangement. The
Company has not been a party to a “reportable transaction,” as such term is
defined in Treasury Regulations Section 1.6011-4(b)(1) or to a transaction that
is or is substantially similar to a “listed transaction,” as such term is
defined in Treasury Regulations Section 1.6011-4(b)(2).

3.14. Intellectual Property

(a) To the Company’s knowledge, the Company owns all right, title and interest
in and to, or has a valid and enforceable license to use all the Intellectual
Property necessary to the conduct of its business as now conducted, except where
the failure to own or license such Intellectual Property would not be reasonably
likely to have a Material Adverse Effect. The Company is not in breach of any
license agreement concerning the Company’s Intellectual Property, except for
breaches that could not be material to the Company taken as a whole. Except as
disclosed in the SEC Disclosure, to the knowledge of the Company, there are no
conflicts with or infringements of any Intellectual Property by any third party,
except for conflicts or infringements that could not be material to the Company
taken as a whole. To the knowledge of the Company, the conduct of the business
of the Company as currently conducted does not conflict with or infringe any
proprietary right of any third party, except for conflicts or

 

- 12 -



--------------------------------------------------------------------------------

infringements that could not be material to the Company taken as a whole. There
is no claim, suit, action or proceeding pending or, to the knowledge of the
Company, threatened against the Company: (i) alleging any such conflict or
infringement with any third party’s proprietary rights or (ii) challenging the
Company’s ownership or use of, or the validity or enforceability of any
Intellectual Property.

(b) Except as set forth in Section 3.14 of the Disclosure Schedule, to the
Company’s knowledge, no present or former employee, officer or director of the
Company, or agent or outside contractor of the Company, holds any right, title
or interest, directly or indirectly, in whole or in part, in or to any
Intellectual Property owned by the Company. To the Company’s knowledge, no
person has claimed rights to any patent owned by or, to the Company’s knowledge,
licensed to the Company by reason of being an inventor or co-inventor of any
claim in such patents, other than the inventors named on each such patent, and
all such inventors have duly assigned their rights to the patents to the Company
or the assignor or licensor of such patents to the Company.

(c) To the Company’s knowledge, it will not be necessary to utilize any
inventions of any of its employees made prior to their employment by the
Company, except those formally assigned or transferred to the Company by such
employees.

(d) To the Company’s knowledge: (i) no trade secret of the Company has been
used, disclosed or appropriated to the detriment of the Company or for the
benefit of any Person other than the Company; and (ii) no employee, independent
contractor or agent of the Company has misappropriated any trade secrets or
other confidential information of any other Person in the course of the
performance of his or her duties as an employee, independent contractor or agent
of the Company, except in the cases of clauses (i) and (ii) as could not be
material to the Company taken as a whole. All employees of the Company have
executed agreements acknowledging their obligation to assign all inventions made
in the course of their employment to the Company.

(e) Each employee, consultant and contractor of the Company who has had access
to confidential information of the Company which is material to the conduct of
the Company’s business as currently conducted has executed an agreement to
maintain the confidentiality of such confidential information.

3.15. Real Property.

The Company has not at any time, and does not currently own any real property.

3.16. Title to Tangible Assets

The Company has good and marketable title to its properties and assets and good
title to all its leasehold estates. Such properties, assets and leasehold
estates constitute all of the properties, assets and leasehold estates as are
necessary for the Company to conduct its business in all material respects as
currently conducted. Except as set forth in Section 3.16 of the Disclosure
Schedule, such properties and assets are not subject to any mortgage, pledge,
lien, lease, encumbrance or charge, other than or resulting from taxes which
have not yet become delinquent and minor liens and encumbrances which do not in
any case materially detract from the value of the property subject thereto or
materially impair the operations of the Company and which have not arisen
otherwise than in the ordinary course of business.

 

- 13 -



--------------------------------------------------------------------------------

3.17. Condition and Sufficiency of Properties

The property, assets and operations of the Company owned, leased or used by the
Company are in good operating condition and repair, are adequate and sufficient
for the Company’s business as now conducted and as presently contemplated to be
conducted and comply in all material respects with all applicable ordinances,
regulations and laws.

3.18. Transactions with Related Parties

The Company is not a party to any agreement with any of the Company’s directors,
officers or stockholders or any Affiliate or family member of any of the
foregoing under which it: (i) leases any real or personal property (either to or
from such Person); (ii) licenses technology (either to or from such Person);
(iii) is obligated to purchase any tangible or intangible asset from or sell
such asset to such Person; (iv) purchases products or services from such Person;
or (v) has borrowed money from or lent money to such Person. The Company does
not employ as an employee or engage as a consultant any family member of any of
the Company’s directors, officers or Affiliates. Except to the extent otherwise
provided in this Agreement and except as disclosed in Schedules 13G filed with
the SEC, to the knowledge of the Company there exist no agreements among
stockholders of the Company to act in concert with respect to the voting or
holding of the Company’s securities.

3.19. Registration Rights

Except as set forth on Section 3.19 of the Disclosure Schedule, the Company will
not, as of the Closing Date, be under any obligation to register any of its
securities under the Securities Act.

3.20. Brokerage

There are no claims for brokerage commissions or finder’s fees or similar
compensation in connection with the transactions contemplated by this Agreement
based on any arrangement made by or on behalf of the Company, and the Company
agrees to indemnify and hold the Investor harmless against any costs or damages
incurred as a result of any such claim.

3.21. Illegal or Unauthorized Payments; Political Contributions

Neither the Company nor, to its knowledge, any of its officers, directors,
employees, agents or other representatives of the Company or any other business
entity or enterprise with which the Company is or has been affiliated or
associated, has, directly or indirectly, made or authorized any payment,
contribution or gift of money, property, or services, whether or not in
contravention of applicable law, (a) as a kickback or bribe to any Person or
(b) to any political organization, or the holder of or any aspirant to any
elective or appointive public office except for personal political contributions
not involving the direct or indirect use of funds of the Company.

 

- 14 -



--------------------------------------------------------------------------------

3.22. Takeover Statute

The Board has heretofore taken all necessary action to approve, and has
approved, for purposes of Section 203 of the DGCL (including any successor
statute thereto “Section 203”) the Investor’s becoming, together with its
affiliates and associates, an “interested stockholder” within the meaning of
Section 203 by virtue of the execution, delivery and performance of this
Agreement, such that, as of the date hereof and from and after the Closing,
Section 203 will not be applicable to the Investor or any “business combination”
within the meaning of Section 203 that may take place between the Investor
and/or its affiliates and associates, on the one hand, and the Company, on the
other, as a result of the transactions contemplated by this Agreement. To the
Company’s knowledge, no other Takeover Statute is applicable to the transactions
contemplated hereby.

3.23. NASDAQ Compliance

The Common Stock is registered pursuant to Section 12(g) of the Exchange Act,
and is listed on The NASDAQ Global Market (the “NASDAQ Stock Market”), and
trading in the Common Stock has not been suspended and the Company has taken no
action designed to, or that is likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act or delisting the Common
Stock from the NASDAQ Stock Market, nor has the Company received any
notification that the SEC or the NASD is contemplating terminating such
registration or listing. To the best of the Company’s knowledge, the Company and
the Common Stock meet the criteria for continued listing and trading on the
NASDAQ Stock Market.

3.24. Reporting Status

The Company is currently eligible to register the resale of the Shares and the
Exchange Shares in a secondary offering on a registration statement on Form S-3
under the Securities Act.

3.25. No Manipulation of Common Stock

The Company has not taken any action outside the ordinary course of business
designed to or that might reasonably be expected to cause or result in unlawful
manipulation of the price of the Common Stock to facilitate the sale or resale
of the Shares or the Exchange Shares.

3.26. Accountants

PricewaterhouseCoopers LLP has advised the Company that it is, and to the
knowledge of the Company it is, an independent registered public accounting firm
as required by the Sarbanes-Oxley Act, the Securities Act and the Exchange Act
and the rules and regulations promulgated thereunder.

3.27. Internal Accounting Controls

The Company maintains a system of internal accounting controls sufficient, in
the judgment of the management of the Company, to provide reasonable assurance
that: (i)

 

- 15 -



--------------------------------------------------------------------------------

transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

3.28. Environmental Matters

To its knowledge, the Company is in material compliance with all Environmental
Laws. There is no civil, criminal or administrative judgment, action, suit,
settlement, decree, order, demand, claim, hearing, notice of violation,
investigation, proceeding, notice or demand letter pending or to the Company’s
knowledge threatened against the Company related to Environmental Laws. To the
Company’s knowledge, there are no past or present events, conditions,
circumstances, activities, practices, incidents, agreements, actions or plans
which could reasonably be expected to prevent compliance with, or which have
given rise to or will give rise to liability which could be material to the
Company taken as a whole under the Environmental Laws.

3.29. FDA Approval

(a) To the Company’s knowledge, all clinical trials conducted by or for the
benefit of the Company have been, and are being, conducted in material
compliance with the applicable requirements of “Good Clinical Practice”,
informed consent, and all applicable requirements relating to protection of
human subjects contained in 21 C.F.R.;

(b) Except as set forth in Section 3.29 of the Disclosure Schedule, to the
Company’s knowledge, all manufacturing operations currently conducted by or for
the benefit of the Company relating to drugs for human use have been and are
being conducted in material compliance with the FDA’s applicable current “Good
Manufacturing Practice” regulations;

(c) To the Company’s knowledge, no product (co-)promoted by the Company has been
recalled, suspended or discontinued in the United States as a result of any
action by the FDA;

(d) The Company has not received any notice, and to its knowledge Allergan has
not received any notice, that the FDA has commenced, or threatened to initiate,
any action to withdraw approval, place marketing or sale restrictions, or
request the recall of any product (co-)promoted by the Company, or commenced, or
threatened to initiate, any action to enjoin or place restrictions on the
production, sale, or marketing of any such products;

(e) The Company has no product on clinical hold nor has the Company received
written notice indicating that any product is reasonably likely to be placed on
clinical hold;

(f) Neither the Company nor any officer or employee of the Company has been
convicted of any crime or engaged in any conduct that would reasonably be
expected to result in (A) debarment under 21 U.S.C. Section 335a or any similar
state law or regulation or (B) exclusion under 42 U.S.C. Section 1320a-7 or any
similar state law or regulation; and

 

- 16 -



--------------------------------------------------------------------------------

(g) The Company has made available to the Investor all submissions to the FDA
and the FDA responses (and other material correspondence received from or
submitted to the FDA), including, but not limited to, all FDA warning letters,
regulatory letters and notice of adverse finding letters and the relevant
responses, received by the Company or any agent thereof relative to the
development of the Company’s products and in the possession of the Company.

3.30. Insurance

Section 3.30 of the Disclosure Schedule sets forth all primary, excess and
umbrella policies of general liability, fire, workers’ compensation, products
liability, completed operations, employers’ liability, bonds and other forms of
insurance providing insurance coverage to the Company including the name of
insurer, limits of liability, per occurrence and annual aggregate, if any, or
combined single limit as applicable. All current policies set forth on Schedule
3.30 are in full force and effect, and all premiums currently payable or
previously due and payable have been paid and no notice of cancellation or
termination has been received with respect to any such policy. None of such
policies contain a provision that would permit the termination, limitation,
lapse, exclusion, or change in the terms of coverage (including, without
limitation, a change in the limits of liability) by reason of the consummation
of the transactions contemplated by this Agreement. Except as disclosed in
Section 3.30 of the Disclosure Schedule, the Company has not received notice
from, and has no knowledge of any threat by, any insurer that has issued any
insurance policy to the Company that such insurer intends to deny coverage under
or cancel, discontinue or not renew any insurance policy presently in force.

3.31. Transfer Taxes

No stock transfer or other taxes are required to be paid in connection with the
sale and issuance of the Shares hereunder.

3.32. Investment Company

The Company is not an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for an investment company, within the
meaning of the Investment Company Act of 1940, as amended.

3.33. Private Offering

Neither the Company nor to the Company’s knowledge, anyone acting on its behalf
has sold or has offered any of the Shares for sale to, or solicited offers to
buy from, or otherwise approached or negotiated with respect thereto with, any
prospective purchaser, other than the Investor. Neither the Company nor anyone
acting on its behalf shall offer the Shares for issue or sale to, or solicit any
offer to acquire any of the same from, anyone so as to bring the issuance and
sale of such Shares within the provisions of Section 5 of the Securities Act.
Based upon the representations of the Investor set forth in Section 4, the
offer, issuance and sale of the Shares are and will be exempt from the
registration and prospectus delivery requirements of the Securities Act, and
have been registered or qualified (or are exempt from registration and
qualification) under the registration, permit or qualification requirements of
all applicable state securities laws.

 

- 17 -



--------------------------------------------------------------------------------

3.34. Vote Required

A quorum of the holders of the outstanding Common Stock, represented in person
or by proxy, is necessary to hold a meeting of the Company’s stockholders to
approve the Exchange contemplated by both this Agreement and by the Certificate
of Designations, and a majority of the votes cast at such stockholder meeting by
the holders of the outstanding Common Stock, whether in person or by proxy, is
required to approve the Exchange contemplated by both this Agreement and by the
Certificate of Designations. No other vote of the holders of any class or series
of the Company securities is necessary to approve the transaction documents and
the transactions contemplated hereby and thereby.

3.35. Rights Amendment

The Company and Computershare Trust Company, as Rights Agent, have executed the
First Amendment to Rights Agreement, an executed copy of which is attached as
Exhibit G hereto (the “Rights Amendment”), which amendment is in full force and
effect.

SECTION 4. REPRESENTATIONS AND WARRANTIES OF THE INVESTOR

The Investor represents and warrants to the Company as of the date of this
Agreement (or, if made as of a specified date, as of such date) that:

(a) It is acquiring the Shares and, subject to Stockholder Approval, the
Exchange Shares for its own account for investment and not with a view towards
the resale, transfer or distribution thereof, nor with any present intention of
distributing the Shares or the Exchange Shares, but subject, nevertheless, to
any requirement of law that the disposition of the Investor’s property shall at
all times be within the Investor’s control, and without prejudice to the
Investor’s right at all times to sell or otherwise dispose of all or any part of
such securities under a registration under the Securities Act or under an
exemption from said registration available under the Securities Act.

(b) It has full power and legal right to execute and deliver this Agreement and
to perform its obligations hereunder.

(c) It is a validly existing partnership, limited liability company, trust or
corporation, as the case may be, duly organized under the laws of its
jurisdiction of organization or formation.

(d) It has taken all action necessary for the authorization, execution,
delivery, and performance of this Agreement and its obligations hereunder, and,
upon execution and delivery by the Company, this Agreement shall constitute the
valid and binding obligation of the Investor, enforceable against the Investor
in accordance with its terms, except that such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect relating to creditors’ rights and general principles of
equity.

 

- 18 -



--------------------------------------------------------------------------------

(e) There are no claims for brokerage commissions or finder’s fees or similar
compensation in connection with the transactions contemplated by this Agreement
based on any arrangement made by or on behalf of the Investor and the Investor
agrees to indemnify and hold the Company harmless against any costs or damages
incurred as a result of any such claim.

(f) It has such knowledge and experience in financial and business matters that
it is capable of evaluating the merits and risks of its investment in the
Company as contemplated by this Agreement, and is able to bear the economic risk
of such investment for an indefinite period of time. It has been furnished
access to such information and documents as it has requested and has been
afforded an opportunity to ask questions of and receive answers from
representatives of the Company concerning the terms and conditions of this
Agreement and the purchase of the Shares contemplated hereby. It is a “qualified
institutional buyer” within the meaning of Rule 144A(a) of the Securities Act or
an “accredited investor” within the meaning of Rule 501(a) of Regulation D under
the Securities Act.

(g) Except the Notification and Report Forms under the HSR Act to be filed with
the Federal Trade Commission (the “FTC”) and such consents, approvals and
filings, the failure to obtain or make would not, individually or in the
aggregate, have a material adverse effect on the ability of the Investor to
consummate the transactions contemplated by this Agreement, the execution and
delivery by it of this Agreement and the performance by the Investor of its
obligations hereunder and the consummation by the Investor of the transactions
contemplated hereby do not require the Investor to obtain any consent, approval,
clearance or action of, or make any filing, submission or registration with, or
give any notice to, any governmental authority or judicial authority.

(h) The execution and delivery of this Agreement by the Investor do not, and the
fulfillment of the terms hereof and thereof by the Investor will not,
(i) violate or conflict with its partnership agreement, trust agreement, the
articles of incorporation, other constitutive documents or by-laws (or other
similar applicable documents) of the Investor, as applicable; (ii) result in a
breach of any of the terms, conditions or provisions of, or constitute a default
(with or without the giving of notice or the passage of time (or both)) under,
or result in the modification of, or permit the acceleration of rights under or
termination of, any material contract to which the Investor is a party or
(iii) violate any law, ordinance, standard, judgment, rule or regulation of any
court or federal, state or foreign regulatory board or body or administrative
agency having jurisdiction over the Investor or over its properties or
businesses; except, in the cases of clauses (ii) and (iii) where such event
would not be reasonably likely to have a material adverse effect on the
Investor’s ability to consummate the transactions contemplated by this
Agreement.

(i) On the date of this Agreement, the Investor (1) is not an “interested
stockholder” within the meaning of Section 203(c)(5) of the DGCL nor (2) has it
been an “interested stockholder” for a period of more than three years preceding
the date of this Agreement.

(j) The Investor understands that the Shares are characterized as “restricted
securities” under the Securities Act inasmuch as they are being acquired from
the Company in a transaction not involving a public offering and that under such
laws and applicable regulations such securities may not be resold without
registration under the Securities Act or an exemption

 

- 19 -



--------------------------------------------------------------------------------

therefrom. The Investor further understands that a legend may be affixed to the
certificates evidencing the Shares setting forth the fact that such Shares are
“restricted securities” under the Securities Act.

(k) During the last 30 days prior to the date hereof, neither the Investor nor
any Affiliate of the Investor that, during such period, (x) had knowledge of the
transactions contemplated hereby, (y) had or shared discretion relating to the
Investor’s investments or trading or information concerning the Investor’s
investments, including in respect of the Shares, or (z) is subject to the
Investor’s approval concerning such Affiliate’s investments or trading
(collectively, “Trading Affiliates”) has, directly or indirectly, (a) acquired,
agreed to acquire (other than pursuant to this Agreement), offered for sale,
sold, pledged or otherwise disposed of any Common Stock, (b) effected or agreed
to effect any short sale, whether or not against the box, established any “put
equivalent position” (as defined in Rule 16a-1(h) under the Exchange Act) with
respect to the Common Stock, granted any other right (including, without
limitation, any put or call option) with respect to the Common Stock or with
respect to any security that includes, relates to or derived any significant
part of its value from the Common Stock or otherwise sought to hedge its
position in the Shares or (c) entered into any swap or other derivatives
transaction that transfers to another, in whole or in part, any of the economic
benefits or risks of ownership of any securities of the Company, whether any
such transaction described in clauses (a), (b) or (c) was or is to be settled by
delivery of securities of the Company, other securities, cash or otherwise
(each, a “Prohibited Transaction”).

SECTION 5. ADDITIONAL AGREEMENTS OF THE PARTIES

5.1. Covenants Pending Closing

Between the date hereof and the Closing Date, the Company will conduct its
business in the ordinary course, and will not, without the Investor’s prior
written consent, such consent not to be unreasonably withheld, delayed or
conditioned, take any action which would result in any of the representations or
warranties contained in this Agreement not being true at and as of the time
immediately after such action, or in any of the covenants contained in this
Agreement becoming incapable of performance. Pending the Closing, the Company
will promptly advise the Investor of any action or event of which it becomes
aware which has the effect of making materially incorrect any of such
representations or warranties or which has the effect of rendering any of such
covenants incapable of performance. The Company and the Investor shall each use
its reasonable efforts to fulfill or obtain the fulfillment of the conditions to
the Closing as promptly as practicable.

5.2. Further Assurances

The Company and the Investor shall execute such documents and other papers and
take such further actions as may be reasonably required or desirable to carry
out the provisions hereof and the transactions contemplated hereby.

5.3. Investor Designee

(a) For so long as the Investor Owns (i) at least a number of Shares equal to
50% of the Shares acquired by it pursuant to this Agreement, or (ii) in the
event the Exchange

 

- 20 -



--------------------------------------------------------------------------------

occurs, at least either (y) 10% of the Common Stock or (z) a number of shares of
Common Stock equal to 50% of the Common Stock acquired pursuant to the Exchange
(the “Exchange Date Shares”), then, subject to applicable law and the rules and
regulations of the SEC and the NASDAQ Stock Market, at the request of the
Investor, the Company will nominate and use its reasonable best efforts to cause
to be elected and cause to remain as a director on the Board one individual
designated by the Investor (the “Investor Designee”). The initial Investor
Designee shall be Jonathan S. Leff. For the purposes of this Section 5.3,
Mr. Leff shall be deemed qualified under the Company’s Policies Regarding
Criteria for Nomination to the Board of Directors and Procedures for Nomination
of Directors by Stockholders as in effect on the date hereof (the “Nomination
Policy”), and to the extent that Mr. Leff’s nomination, election and service as
director on the Board is in actual or apparent conflict with any of the
provisions of the Nomination Policy, such provisions shall be waived by the
Company with respect to Mr. Leff prior to his appointment to the Board and such
waiver shall remain in effect until such time as Mr. Leff ceases to be a member
of the Board, provided that there has not been a material change to the facts
and circumstances pursuant to which such waiver was granted. The qualifications
of any subsequent Investor Designee shall be determined based upon the
Nomination Policy as in effect on the date hereof. The Company agrees that it
will evaluate the qualifications of any potential Investor Designee in good
faith based upon such Nomination Policy.

(b) Subject to applicable law and the rules and regulations of the SEC and
NASDAQ Stock Market, for so long as at least the Investor Designee continues to
serve as a director on the Board, at the request of the Investor, the Company
shall cause the Investor Designee to be a member of each principal committee of
the Board.

(c) The Company and the Investor hereby declare that it is impossible to measure
in money the damages which will accrue to the parties hereto by reason of the
failure of any party to perform any of its obligations set forth in this
Section 5.3. Therefore, the Investor shall have the right to specific
performance of such obligations, and if the Investor shall institute any action
or proceeding to enforce the provisions hereof, the Company hereby waives the
claim or defense that the party instituting such action or proceeding has an
adequate remedy at law.

5.4. Subscription Right

(a) If at any time after the date hereof, the Company determines to issue equity
securities of any kind (for these purposes, the term “equity securities” shall
include, without limitation, Common Stock, warrants, options or other rights to
acquire equity securities convertible or exchangeable into equity securities) of
the Company (other than: (i) the issuance of equity securities to employees,
officers or directors of, or consultants or advisors to the Company pursuant to
any employee benefit plan approved by the Board; (ii) any equity securities
issued as consideration in connection with an acquisition, merger,
consolidation, restructuring, reorganization, or other change in capitalization
by the company provided such transaction has been approved by the Board and, if
the Exchange has not yet occurred, the Exchangeable Preferred Stock is redeemed
in connection therewith; (iii) any equity security issued in connection with a
collaboration, disposition or acquisition or assets, product promotion,
marketing, manufacturing or supply, and/or research and development, including
without limitation pursuant to a license agreement, purchase agreement,
(co-)promotion agreement, manufacturing agreement, collaboration or other
similar agreement related thereto; (iv) shares of

 

- 21 -



--------------------------------------------------------------------------------

Exchangeable Preferred Stock issued as dividends with respect to Exchangeable
Preferred Stock; or (v) shares of Common Stock issued or issuable upon exchange
of the Exchangeable Preferred Stock) then, for so long as the Investor owns
(within the meaning of Rule 13d-3 under the Exchange Act and giving effect to
the exchange of all outstanding Exchangeable Preferred Stock, including all
accrued and unpaid dividends (whether or not declared) thereon, into Common
Stock at the then applicable exchange rate (whether or not then exchangeable))
at least 10% of the shares of Common Stock, the Company shall:

(1) give written notice to the Investor setting forth in reasonable detail
(A) the designation and all of the terms and provisions of the securities
proposed to be issued (the “Proposed Securities”), including, where applicable,
the voting powers, preferences and relative participating, optional or other
special rights, and the qualification, limitations or restrictions thereof and
interest rate and maturity; (B) the price and other terms of the proposed sale
of such securities; (C) the amount of such Proposed Securities; and (D) such
other information as the Investor may reasonably request in order to evaluate
the proposed issuance; and

(2) subject to applicable law and the rules and regulations of the SEC and the
NASDAQ Stock Market, offer to issue to the Investor upon the terms described in
the notice delivered pursuant to Section 5.4(a)(1) above, a portion of the
Proposed Securities equal to (i) the percentage of the Common Stock (including
the Exchange Shares issuable upon the Exchange, if the Exchange has not
occurred) Owned by the Investor immediately prior to the issuance of the equity
securities relative to the total number of shares of Common Stock (including the
Exchange Shares issuable upon the Exchange, if the Exchange has not occurred)
outstanding immediately prior to the issuance of the equity securities,
multiplied by (ii) the total number of Proposed Securities. Notwithstanding the
foregoing, the Company shall not be required to offer or sell such Proposed
Securities to the Investor if it would cause the Company to be in violation of
applicable federal securities laws by virtue of such offer or sale.

(b) The Investor must give notice of its intent to exercise its purchase rights
hereunder within 20 Business Days after receipt of such notice from the Company.
To the extent that the Company offers two or more securities in units, the
Investor must purchase such units as a whole and will not be given the
opportunity to purchase only one of the securities making up such unit.

(c) Upon the expiration of the offering period described above, the Company will
be free to sell such Proposed Securities that the Investor has not elected to
purchase during the 90 days following such expiration on terms and conditions no
more favorable to the purchasers thereof than those offered to the Investor.

(d) The election by the Investor not to exercise its subscription rights under
this Section 5.4 in any one instance shall not affect its right (other than in
respect of a reduction in its percentage holdings) as to any subsequent proposed
issuance. Any sale of such securities by the Company without first giving the
Investor the rights described in this Section 5.4 shall be void and of no force
and effect.

 

- 22 -



--------------------------------------------------------------------------------

(e) The subscription rights established by this Section 5.4 shall not apply to,
and shall terminate upon a consolidation, merger, restructuring, reorganization,
recapitalization or other form of acquisition of or by the Company that results
in a Change of Control (as defined in the Certificate of Designations) and, if
the Exchange has not occurred, in connection with which the Exchangeable
Preferred Stock is redeemed.

(f) The Company and the Investor hereby declare that it is impossible to measure
in money the damages which will accrue to the parties hereto by reason of the
failure of any party to perform any of its obligations set forth in this
Section 5.4. Therefore, the Company and the Investor shall have the right to
specific performance of such obligations, and if any party hereto shall
institute any action or proceeding to enforce the provisions hereof, each of the
Company and the Investor hereby waive the claim or defense that the party
instituting such action or proceeding has an adequate remedy at law.

5.5. Consents and Approvals; Proxy Statement

(a) From and after the date hereof, the Company shall use its reasonable best
efforts to obtain as promptly as practicable any consent or approval of any
Person, including any regulatory authority, required in connection with the
transactions contemplated hereby.

(b) From and after the date of the Closing, the Company shall use its reasonable
best efforts to obtain any vote of stockholders necessary for approval of the
Exchange (“Stockholder Approval”). In furtherance of the foregoing statement,
the Company shall prepare and use its reasonable best efforts to promptly file
with the SEC and to have cleared by the SEC, a preliminary proxy statement, and
as soon as practicable thereafter (subject to applicable waiting periods under
the Exchange Act, review by the SEC or as required by the Organizational
Documents and applicable law) file with the SEC and promptly thereafter mail a
definitive proxy statement to the Company’s stockholders (the “Proxy
Statement”). The Proxy Statement shall contain the recommendation of the Board,
to the extent consistent with its fiduciary duties, that the Company’s
stockholders approve the Exchange in accordance with the Organizational
Documents and applicable law, including without limitation, the requirements of
NASD Rule 4350. The Investor will be given a reasonable opportunity to review
and comment on drafts of the Proxy Statement and the Company will use its
reasonable best efforts to accept comments thereto given by the Investor and its
representatives. The Company shall take all action necessary in accordance with
applicable law and its Organizational Documents to convene a meeting of the
Company’s stockholders as soon as practicable after the filing of the definitive
proxy statement. To the extent consistent with its fiduciary duties, the Company
shall use its reasonable best efforts to solicit from the Company’s stockholders
proxies in favor of the Exchange and shall take all other action reasonably
necessary to secure Stockholder Approval. Notwithstanding the foregoing, the
Company shall be deemed to have used its “reasonable best efforts” to secure
Stockholder Approval if the Company convenes on or before December 31, 2007 a
meeting of its stockholders in accordance with the provisions of this
Section 5.5(b) for the purpose of securing Stockholder Approval.

(c) The Company and the Investor hereby declare that it is impossible to measure
in money the damages which will accrue to the parties hereto by reason of the
failure of any party to perform any of its obligations set forth in this
Section 5.5. Therefore, the Investor

 

- 23 -



--------------------------------------------------------------------------------

shall have the right to specific performance of such obligations, and if the
Investor shall institute any action or proceeding to enforce the provisions
hereof, the Company hereby waives the claim or defense that the party
instituting such action or proceeding has an adequate remedy at law.

5.6. Use of Proceeds

The proceeds received by the Company from the issuance and sale of the Shares
shall be used by the Company for working capital and other general corporate
purposes.

5.7. Takeover Statute

If any Takeover Statute shall become applicable to the transactions contemplated
hereby, including without limitation any takeover provision under the laws of
the State of Delaware, the Company and the members of the Board shall, to the
extent consistent with its fiduciary duties, grant such approvals and take such
actions as are necessary so that the transactions contemplated hereby may be
consummated as promptly as practicable on the terms contemplated hereby and
otherwise use their reasonable best efforts to act to eliminate or minimize the
effects of such statute or regulation on the transactions contemplated hereby
and the ownership of shares or Exchange Shares by the Investor.

5.8. Tax Covenants

(a) The Investor and the Company agree not to treat the Shares as “preferred
stock” within the meaning of Treasury Regulation Section 1.305-5 for United
States income tax purposes, and therefore as not subject to section 305 of the
Code, and based upon the terms of the Shares as of the Closing Date, the Company
shall report dividend income for federal, and any applicable state and local
income tax purposes to the Investor solely to the extent that cash dividends are
paid on the Shares. Neither the Company nor the Investor shall take any position
contrary to the foregoing on any tax return. Notwithstanding the foregoing,
neither the Investor nor the Company shall be required to take any action
pursuant to this Section 5.8(a) if doing so would be reasonably likely, based
upon advice of the Company’s tax advisers, to be unfounded, unlawful or
potentially subject the Investor or the Company to a material penalty.

(b) For so long as no Shares have been exchanged, neither the Company nor any
Disregarded Entity shall issue any debt security convertible or exchangeable
into any capital stock of the Company, which debt security shall have preference
or priority over, or be on par with, the Shares without the written consent or
affirmative vote of the holders of at least a majority of the then outstanding
Shares, given in writing or by vote at a meeting, consenting or voting (as the
case may be) separately as a class. For purposes of the preceding sentence, a
“Disregarded Entity” shall mean (i) a direct subsidiary of the Company if such
subsidiary is treated as a disregarded entity for U.S. federal income tax
purposes, and (ii) an indirect subsidiary of the Company provided that (a) such
subsidiary is treated as a disregarded entity for U.S. federal income tax
purposes and (b) such subsidiary is owned by an entity treated as a disregarded
entity for U.S. federal income tax purposes. In addition for so long as no
Shares have been exchanged, the Company shall not make any distribution on any
class of stock (other than the Exchangeable Preferred Stock or Common Stock)
which in the opinion of both the Investor’s tax advisors and the Company’s tax
advisors would result in any non-cash distribution

 

- 24 -



--------------------------------------------------------------------------------

or accumulation on the Shares being currently taxable under Section 305(b)(2) of
the Code; provided, however, that if the Investor’s tax advisors and the
Company’s tax advisors disagree as to whether such distribution would result in
any non-cash distribution or accumulation on the Shares being currently taxable
under Section 305(b)(2) of the Code, the Investor and the Company shall appoint
a nationally known, independent tax advisor mutually acceptable to the Investor
and the Company who shall render an opinion as to whether such distribution
would result in any non-cash distribution or accumulation on the Shares being
currently taxable under Section 305(b)(2) of the Code, which opinion shall be
binding on the Investor and the Company. The fees of the independent tax advisor
shall be borne 50% by the Investor and 50% by the Company.

SECTION 6. INVESTOR’S CLOSING CONDITIONS

The Investor’s obligations to purchase the Shares at Closing shall be subject to
the performance by the Company of its agreements theretofore to be performed
hereunder and to the satisfaction (or waiver), prior thereto or concurrently
therewith, of the following further conditions:

6.1. Representations and Warranties

The representations and warranties of the Company contained in Section 3 of this
Agreement shall be true on and as of the Closing Date (or, if made as of a
specified date, as of such other date) in all material respects (except for such
representations and warranties that are qualified as to materiality, which shall
be true in all respects) as though such representations and warranties were made
at and as of such date.

6.2. Compliance with Agreement

The Company shall have performed and complied in all material respects with all
agreements, covenants and conditions contained in this Agreement which are
required to be performed or complied with by the Company prior to or on the
Closing Date.

6.3. Injunction

There shall be no effective injunction, writ, preliminary restraining order or
any order of any nature issued by a court of competent jurisdiction directing
that the transactions provided for herein or any of them not be consummated as
herein provided.

6.4. Counsel’s Opinion

Investor shall have received an opinion, dated the Closing Date from the
Company’s counsel, Reed Smith LLP, in a form reasonably acceptable to the
Investor.

6.5. Adverse Development

There shall have been no developments in the business of the Company which would
be reasonably likely to have a Material Adverse Effect.

 

- 25 -



--------------------------------------------------------------------------------

6.6. Director

Jonathan S. Leff shall have been elected to the Board, effective on the Closing
Date. Subject to applicable law and the rules and regulations of the SEC and the
NASDAQ Stock Market, at the request of the Investor, the Company shall cause the
Investor Designee to be a member of each principal committee of the Board.

6.7. Registration Rights Agreement

The Company and the Investor shall have executed the Registration Rights
Agreement.

6.8. Standstill Agreement

The Company and the Investor shall have executed the Standstill Agreement.

6.9. Rights Amendment

The Rights Amendment shall be in full force and effect.

6.10. Stop Orders

No stop order or suspension of trading shall have been imposed by the NASDAQ
Stock Market, the SEC or any other governmental regulatory body with respect to
public trading in the Common Stock.

6.11. Listing of the Common Stock

In connection with the issuance of the Shares and the transactions contemplated
hereby, the Company shall have submitted or shall submit on the date hereof to
the NASDAQ Stock Market a “Notification Form: Listing of Additional Shares” as
well as any necessary supporting documentation.

6.12. Filing of Certificate of Designations

The Certificate of Designations shall have been filed with the Secretary of
State of the State of Delaware and shall continue to be in full force and effect
as of the Closing Date.

6.13. Officer’s Certificate

The Investor shall have received a certificate, dated the Closing Date, signed
by a duly authorized executive officer of the Company, certifying that the
conditions specified in the foregoing Sections 6.1, 6.2, 6.3 and 6.5 hereof have
been fulfilled.

6.14. Secretary’s Certificate

The Investor shall have received a certificate, dated the Closing Date, of the
Secretary of the Company attaching: (i) a true and complete copy of the Restated
Certificate of Incorporation of the Company, with all amendments thereto;
(ii) true and complete copies of the

 

- 26 -



--------------------------------------------------------------------------------

Company’s By-laws, as amended, in effect as of such date; (iii) a certificate
from the Secretary of State of the State of Delaware as to the good standing of
the Company; (iv) a certificate of authorization to do business as a foreign
corporation from the appropriate officials of the jurisdictions set forth in
Section 3.1(c) of the Disclosure Schedule; and (v) resolutions of the Board
authorizing the execution and delivery of this Agreement, the transactions
contemplated hereby, and the issuance of the Shares.

6.15. Approval of Proceedings

All proceedings to be taken in connection with the transactions contemplated by
this Agreement, and all documents incident thereto, shall be reasonably
satisfactory in form and substance to the Investor and its special counsel,
Willkie Farr & Gallagher LLP. The Investor shall have received copies of all
documents or other evidence which it and Willkie Farr & Gallagher LLP may
reasonably request in connection with such transactions and of all records of
corporate proceedings in connection therewith in form and substance reasonably
satisfactory to the Investor and Willkie Farr & Gallagher LLP.

6.16. Waiver of Section 203

The Board shall have approved, for purposes of Section 203 the Investor’s
becoming, together with its Affiliates and associates, an “interested
stockholder” within the meaning of Section 203 by virtue of the execution,
delivery and performance of this Agreement, including, without limitation the
acquisition of Exchangeable Preferred Stock pursuant hereto and any common stock
exchangeable therefor, such that, as of the date hereof and from and after the
Closing, Section 203 will not be applicable to the Investor or any “business
combination” within the meaning of Section 203 that may take place between the
Investor and/or its affiliates and associates, on the one hand, and the Company,
on the other, as a result of the transactions contemplated by this Agreement.

6.17. Confidentiality Agreement.

The Confidentiality Agreement shall have been terminated, with no further
obligations to the Investor.

SECTION 7. COMPANY CLOSING CONDITIONS

The Company’s obligation to issue and sell the Shares at the Closing shall be
subject to the performance by the Investor of its agreements theretofore to be
performed hereunder and to the satisfaction (or waiver), prior thereto or
concurrently therewith, of the following further conditions:

7.1. Representations and Warranties

The representations and warranties of the Investor contained in Section 4 of
this Agreement shall be true in all material respects on and as of the Closing
Date (or, if made as of a specified date, as of such other date) (except for
such representations and warranties that are qualified as to materiality, which
shall be true in all respects) as though such representations and warranties
were made at and as of such date.

 

- 27 -



--------------------------------------------------------------------------------

7.2. Compliance with Agreement

The Investor shall have performed and complied in all material respects with all
agreements, covenants and conditions contained in this Agreement which are
required to be performed or complied with by them prior to or on the Closing
Date.

7.3. Investor’s Certificates

The Company shall have received a certificate from the Investor, dated the
Closing Date, signed by a duly authorized representative of the Investor,
certifying that the conditions specified in the foregoing Sections 7.1, 7.2 and
7.4 hereof have been fulfilled.

7.4. Injunction

There shall be no effective injunction, writ, preliminary restraining order or
any order of any nature issued by a court of competent jurisdiction directing
that the transactions provided for herein or any of them not be consummated as
herein provided.

7.5. Standstill Agreement

The Company and the Investor shall have executed the Standstill Agreement.

7.6. Approval of Proceedings

All proceedings to be taken in connection with the transactions contemplated by
this Agreement, and all documents incident thereto, shall be reasonably
satisfactory in form and substance to the Company and its special counsel, Reed
Smith LLP. The Company shall have received copies of all documents or other
evidence which it and Reed Smith LLP may reasonably request in connection with
such transactions in form and substance reasonably satisfactory to the Company
and Reed Smith LLP.

SECTION 8. COVENANTS

8.1. Management Rights

Following the Closing, the Investor will be entitled to certain contractual
management rights, in addition to any rights to non-public financial
information, inspection rights, and other rights expressly agreed to be provided
to the Investor pursuant to the Agreement and any other transaction documents,
which such management rights shall include the following:

(a) The right to be consulted with and express its views as to the management of
the Company on significant business issues, including management’s proposed
annual operating plans, and to meet with management during each year at the
Company’s facilities at mutually agreeable times for such purposes and to review
progress in achieving said plans.

(b) The right to examine the books and records of the Company and inspect its
facilities and request information at reasonable times and intervals concerning
the general status of the Company’s financial condition and operations.

 

- 28 -



--------------------------------------------------------------------------------

(c) The right to assign and/or transfer the rights set forth in this Section 8.1
to any other investor advised or managed by Warburg Pincus LLC.

(d) The right, if the Investor Designee is not a member of the Board, to have a
representative of the Investor attend all meetings of its Board, in a nonvoting
observer capacity and, in this respect, the Company shall give such
representative copies of all notices, minutes, consents, and other materials
that it provides to its directors, except that the representative may be
excluded from access to any material or meeting or portion thereof if the
Company believes, upon advice of counsel, that such exclusion is reasonably
necessary to preserve the attorney-client privilege, to protect highly
confidential proprietary information or for other similar reasons. Such
representative may participate in discussions of matters brought to the Board.

The rights set forth in this Section 8.1 are intended to satisfy the requirement
of management rights for purposes of qualifying the Investor’s investments in
the Company as “venture capital investments” for purposes of the Department of
Labor “plan assets” regulation, 29 C.F.R. §2510.3-101. In the event the
aforementioned rights are not satisfactory for such purpose, the Company and the
Investor shall reasonably cooperate in good faith to agree upon mutually
satisfactory management rights that satisfy such regulations. The rights
described in this Section 8.1 shall terminate and be of no further force or
effect upon the date on which the Investor does not Own, either directly or
indirectly, any interest in or capital stock of the Company

8.2. Confidentiality

As to so much of the information and other material furnished under or in
connection with this Agreement (including without limitation information
furnished pursuant to Section 8.1 hereof), or under or in connection with the
Confidentiality Agreement, as constitutes or contains confidential business,
financial or other information of the Company, the Investor covenants for itself
and its members and officers that it will not disclose such confidential
information and will use due care to prevent its officers, employees, agents,
advisors and other representatives from disclosing such information to Persons
other than their authorized stockholders, owners, partners, directors, managers,
officers, members, employees, agents, counsel, accountants, advisors and other
authorized representatives or from using such information except as Investor or
for the benefit of the Company. Should the Investor be advised by its counsel
that such disclosure or delivery is required by law, regulation or judicial or
administrative order, to the extent reasonably practicable, the Investor shall
give the Company prior notice of the request or requirement so that the Company
may seek a protective order or other appropriate remedy; provided, however, that
in the absence of such protective order, the Investor or any of its
representatives may disclose or deliver any information or other material
disclosed to or received by it upon the advice of counsel provided the Investor
exercises reasonable efforts at the Company’s expense, to protect the
confidentiality of the information. It being understood that the Investor makes
investments in the ordinary course of business in various Persons and, as a
result of such investments, such Persons may be deemed to be affiliated or
associated with the Investor, and to the extent that the Investor does not make
such information available to such Persons, this Section 8.2 shall not apply to
such Persons. The Investor shall use reasonable care to ensure proper secure
storage for the confidential information and other material furnished in
connection with this Agreement to protect such

 

- 29 -



--------------------------------------------------------------------------------

information from unauthorized access and to promptly inform the Company if the
Investor becomes aware that any confidential information has been disclosed to
an unauthorized person and to take reasonable steps to retrieve such information
and protect it from further disclosure. The investor agrees to be responsible
for any breach of this Section 8.2 by its officers, employees, agents, advisors
and other representatives due to the disclosure of such information to Persons
other than their authorized stockholders, owners, partners, directors, managers,
officers, members, employees, agents, counsel, accountants, advisors and other
authorized representatives. For purposes of this Section 8.2, “reasonable care”
means at least a reasonably comparable level of care that the Investor would use
to protect the confidentiality of its own sensitive or proprietary information,
and this obligation shall survive termination of this Agreement. In the event of
any termination of this Agreement prior to the Closing Date, the Investor shall
return to the Company or destroy all confidential material furnished to the
Investor or its officers, members, employees, agents, counsel, accountants,
advisors and other authorized representatives in connection with this
transaction except that the Director and such Persons may retain a copy of such
confidential material if required by law, regulation or internal compliance
procedures.

8.3. Lost, etc. Certificates Evidencing Shares; Exchange

Upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of any certificate evidencing any Shares
or Exchange Shares owned by the Investor, and (in the case of loss, theft or
destruction) of an unsecured indemnity satisfactory to it, and upon
reimbursement to the Company of all reasonable expenses incidental thereto, and
upon surrender and cancellation of such certificate, if mutilated, the Company
will make and deliver in lieu of such certificate a new certificate of like
tenor and for the number of securities evidenced by such certificate which
remain outstanding. The Investor’s agreement of indemnity shall constitute
indemnity satisfactory to the Company for purposes of this Section 8.3. Upon
surrender of any certificate representing any Shares or Exchange Shares, for
exchange at the office of the Company, the Company at its expense will cause to
be issued in exchange therefor new certificates in such denomination or
denominations as may be requested for the same aggregate number of Shares or
Exchange Shares represented by the certificate so surrendered and registered as
such holder may request. The Company will also pay the cost of all deliveries of
certificates for such Shares or Exchange Shares to the office of the Investor
(including the cost of insurance against loss or theft in an amount satisfactory
to the holders) upon any exchange provided for in this Section 8.3.

8.4. Securities Law Disclosure; Publicity

The Company shall, at or prior to 8:30 a.m., Eastern Time, on the first day
following the date of this Agreement on which trading occurs on the NASDAQ Stock
Market, (i) issue a press release reasonably acceptable to the Investor
disclosing the transactions contemplated hereby. No later than the fourth
Business Day after the signing of this Agreement, the Company shall file a
Current Report on Form 8-K with the SEC (the “8-K Filing”) describing the
transactions contemplated hereby, in the form required by the Exchange Act. The
Company shall file this Agreement as an exhibit to the Company’s Quarterly
Report on Form 10-Q for the quarter ended September 30, 2007 or if it so
chooses, as an exhibit to the 8-K Filing. Thereafter, the Company shall timely
file any filings and notices required by the SEC or the NASD with

 

- 30 -



--------------------------------------------------------------------------------

respect to the transactions contemplated hereby. Notwithstanding the foregoing,
the Company shall not name the Investor in any press release in any statement
made with the intent of widespread pubic dissemination without prior notice to
the Investor, except to the extent such press release or disclosure is required
by law, SEC regulations or forms, NASD regulations or as set forth in the form
of press release attached here to as Exhibit H, in which case the Company shall
provide the Investor with prior notice of such disclosure. In furtherance of the
foregoing, but not in limitation thereof, the parties acknowledge and agree that
the Company shall be able to name the Investor in any private conference or
presentation and to respond to questions (even in public conferences or
presentation) regarding the Investor, based on information already in the public
domain.

8.5. HSR Act Filing

The Company and the Investor shall (a) as soon as practicable after the date of
this Agreement, but in no event later than 20 days following the Closing Date,
file Notification and Report Forms under the HSR Act with the FTC relating to
the transaction contemplated by this Agreement, (b) use their reasonable best
efforts to respond as promptly as practicable to all inquiries received from the
FTC for additional information or documentation and (c) request that the waiting
period under the HSR Act be terminated early.

8.6. Insurance

The Company will use its reasonable efforts to maintain insurance, including
without limitation directors and officers insurance, with responsible and
reputable insurance companies or associations in such amounts and covering such
risks as the Company determines is reasonably adequate for the conduct of its
business and the value of its property. For purposes of clarity, the parties
acknowledge and agree that the Company shall not be required to expand its
insurance coverage beyond those risk areas insured by the Company as of the date
hereof and that the Company shall not be required to maintain its current level
of insurance coverage with respect to any area of risk if the Board has
determined that such level is no longer necessary or appropriate.

SECTION 9. MISCELLANEOUS

9.1. Notices

(a) All communications under this Agreement shall be in writing and shall be
delivered by hand or facsimile or mailed by overnight courier or by registered
mail or certified mail, postage prepaid:

if to the Investor, at the address or facsimile number set forth on Exhibit A,
or at such other address or facsimile number as the Investor may have furnished
the Company in writing; and

if to the Company, at: 4222 Emperor Boulevard, Suite 200, Durham, North Carolina
27703-8030 (facsimile: (919) 941-9797), Attention: General Counsel, or at such
other address or facsimile number as it may have furnished the Investor in
writing, with a copy (which shall not constitute notice) to Reed Smith LLP,
Princeton Forrestal Village, 136 Main Street, Suite 250, Princeton, New Jersey
08540 (facsimile: (609) 951-0824), Attention: Edward P. Bromley III, Esq.

 

- 31 -



--------------------------------------------------------------------------------

(b) Any notice so addressed shall be deemed to be given: if delivered by hand or
facsimile, on the date of such delivery; if mailed by overnight courier, on the
first Business Day following the date of such mailing; and if mailed by
registered or certified mail, on the third Business Day after the date of such
mailing.

9.2. Expenses and Taxes

(a) The Company shall reimburse the Investor, within 30 days of the Company’s
receipt of an invoice prepared by the Investor, all of the Investor’s reasonable
out-of-pocket fees and expenses incurred in connection with the negotiation,
preparation, execution and delivery of this Agreement and the transactions
contemplated hereby, including, without limitation, the reasonable fees and
expenses of the Investor’s attorneys, accountants and consultants employed in
connection with the Investor’s consideration, negotiation and consummation of
the transactions contemplated hereby, the Investor’s due diligence on the
Company and any documentation relating to the transactions contemplated hereby.

(b) The Company will pay, and save and hold the Investor harmless from any and
all liabilities (including interest and penalties) with respect to, or resulting
from any delay or failure in paying, stamp and other taxes (other than income
taxes), if any, which may be payable or determined to be payable on the
execution and delivery or acquisition of the Shares or the Exchange Shares.

9.3. Reproduction of Documents

This Agreement and all documents relating thereto, including, without
limitation, (i) consents, waivers and modifications which may hereafter be
executed, (ii) documents received by the Investor on the Closing Date (except
for certificates evidencing the Shares themselves), and (iii) financial
statements, certificates and other information previously or hereafter furnished
to the Investor, may be reproduced by the Company and the Investor by any
photographic, photostatic, microfilm, micro-card, miniature photographic or
other similar process and the Company and the Investor may destroy any original
document so reproduced. All parties hereto agree and stipulate that any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by the Company or any
such Investor in the regular course of business) and that any enlargement,
facsimile or further reproduction of such reproduction shall likewise be
admissible in evidence.

9.4. Termination and Survival

Notwithstanding anything to the contrary contained herein, this Agreement may be
terminated at any time:

(a) by mutual consent of the Company and the Investor;

 

- 32 -



--------------------------------------------------------------------------------

(b) by either the Company or the Investor if the Closing shall not have occurred
on or prior to the date that is thirty (30) days from the date hereof (unless
such date is extended by mutual written consent);

(c) by the Investor, for any material breach of this Agreement by the Company;
provided, however, that the Investor may not terminate this Agreement pursuant
to this Section 9.4(c) if it is then in material breach of the terms of this
Agreement; and

(d) by the Company prior to the Closing, for any material breach of this
Agreement by the Investor; provided, however, that the Company may not terminate
this Agreement pursuant to this Section 9.4(d) if it is then in material breach
of the terms of this Agreement.

In the event of termination pursuant to this Section 9.4, this Agreement shall
become null and void and have no effect, with no liability on the part of the
Company or the Investor, or their members, partners, directors, officers, agents
or stockholders, with respect to this Agreement, except for the liability for
any breach of any representation, warranty or covenant contained in this
Agreement.

9.5. Successors and Assigns

Except as otherwise expressly provided herein, this Agreement shall inure to the
benefit of and be binding upon the successors and assigns of each of the
parties. The Company may not assign its rights or obligations hereunder without
the prior written consent of the Investor. The Investor may not assign its
rights or obligations hereunder without the prior written consent of the
Company, except that the Investor may assign its rights and obligations
hereunder to any of its members or Affiliates or Affiliates of its members;
provided, except with regard to any assignment and/or transfer pursuant to
Section 8.1, that, the assignee provides the Company with written
representations and warranties substantially similar to those provided in
Section 4.

9.6. Severability

In the event that any part or parts of this Agreement shall be held illegal or
unenforceable by any court or administrative body of competent jurisdiction,
such determination shall not affect the remaining provisions of this Agreement
which shall remain in full force and effect.

9.7. Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York applicable to contracts made and to be performed entirely
within such State.

9.8. Paragraph and Section Headings

The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof.

 

- 33 -



--------------------------------------------------------------------------------

9.9. Limitation on Enforcement of Remedies

The Company hereby agrees that it will not assert against the limited partners
of the Investor any claim it may have under this Agreement by reason of any
failure or alleged failure by such Investor to meet its obligations hereunder.

9.10. Counterparts

This Agreement may be executed in one or more counterparts (including by
facsimile), each of which shall be deemed an original and all of which together
shall be considered one and the same agreement.

9.11. Entire Agreement; Amendment and Waiver

This Agreement, the schedules and exhibits attached hereto constitute the entire
understandings of the parties hereto and supersede all prior agreements or
understandings with respect to the subject matter hereof among such parties.
This Agreement may be amended, and the observance of any term of this Agreement
may be waived, with (and only with) the written consent of the Company and the
Investor.

[Signature Page to Follow]

 

- 34 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.

 

INSPIRE PHARMACEUTICALS, INC. By:  

/s/ Christy L. Shaffer

Name:   Christy L. Shaffer Title:   President and Chief Executive Officer
WARBURG PINCUS PRIVATE EQUITY IX, L.P. By:   Warburg Pincus IX LLC, General
Partner By:   Warburg Pincus Partners, LLC, Sole Member By:   Warburg Pincus &
Co., Managing Member By:  

/s/ Jonathan Leff

Name:   Jonathan Leff Title:   Partner

SIGNATURE PAGE TO

SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE OF INVESTORS

 

INVESTOR NAME AND ADDRESS

  

SHARES OF

EXCHANGEABLE

PREFERRED STOCK

Warburg Pincus Private Equity IX, L.P.

466 Lexington Avenue

New York, NY 10017

Facsimile: (212) 878-0850

Attention: Mr. Jonathan S. Leff

   140,186 with a copy (which shall not constitute notice) to:   

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

  

Facsimile:

   (212) 728-8111 Attention:   

Steven J. Gartner, Esq.

Mark A. Cognetti, Esq.



--------------------------------------------------------------------------------

EXHIBIT B

CERTIFICATE OF DESIGNATIONS



--------------------------------------------------------------------------------

EXHIBIT C

CERTIFICATE OF INCORPORATION



--------------------------------------------------------------------------------

EXHIBIT D

BYLAWS



--------------------------------------------------------------------------------

EXHIBIT E

REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT F

STANDSTILL AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT G

RIGHTS AMENDMENT



--------------------------------------------------------------------------------

EXHIBIT H

PRESS RELEASE